     Case 1:21-cv-00074-H Document 1-2 Filed 04/16/21                 Page 1 of 2 PageID 198



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

JON HANNA AND HANNA LAW                          §
FIRM, P.C.,                                      §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §             CIVIL ACTION NO.
                                                 §
RAHUL MALHOTRA,                                  §
                                                 §
               Defendant.                        §

                            TEMPORARY RESTRAINING ORDER

        Plaintiffs Jon Hanna and Hanna Law Firm, P.C. have filed their Complaint and Application

for Injunctive Relief and presented a request for a temporary restraining order. It appears from the

facts set forth in the Complaint and the supporting Affidavit of Jon Hanna that unless Raul

Malhotra is restrained immediately, he will commit the acts described below before notice can be

given and a hearing is had on plaintiffs’ application for a preliminary injunction; and that if the

commission of these acts is not restrained immediately, Plaintiffs will suffer irreparable injury

because of the permanent loss of existing and prospective clients.

        It further appears from the petition and affidavit that plaintiffs have a substantial likelihood

of success on the merits of their claims against defendant. Finally, the potential injury faced by

plaintiffs far outweighs any injury that would be sustained by the defendant as a result of the

injunctive relief and granting injunctive relief will not adversely affect public policy or the public

interest. This temporary restraining order is necessary to preserve the status quo between the

parties pending a preliminary-injunction hearing. Plaintiffs have no adequate remedy at law.

        IT IS ORDERED that a temporary restraining order be entered enjoining Rahul Malhotra,

and all of his agents, representatives, partners, employees, attorneys, or anyone else who received
   Case 1:21-cv-00074-H Document 1-2 Filed 04/16/21                  Page 2 of 2 PageID 199



actual notice of this order, whether alone or in concert with others, from: (1) using telephone

number 432-580-4878 (HURT) for any purpose and (2) contacting existing clients of the Hanna

Law Firm, P.C. by any means. This order is in effect for 14 days or until further order of this Court.

       IT IS FURTHER ORDERED that Rahul Malhotra is to appear before the Honorable

______________, Judge on the ____ day of _____________, 2021, at _____ __.m. in the

Courtroom of the United States District Court for the Northern District of Texas, Abilene Division,

then and there to show cause, if any, why a preliminary injunction should not be issued as requested

by plaintiffs. The Clerk of the Court is hereby directed to issue a show-cause notice to Rahul

Malhotra to appear at this preliminary-injunction hearing.

       The Clerk of the above-entitled Court shall forthwith, on the filing by plaintiffs of the bond

hereinafter required, and on approving the same according to the law, shall issue a temporary

restraining order in conformity with the law and the terms of this order.

       This order shall not be effective unless and until plaintiffs execute and file with the Court,

a bond, in conformity with the law in the amount of $________________.

       SIGNED this _____ day of ____________, 2021, at _________ __.m.


                                               ___________________________________
                                               United States District Judge
